UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:April 30, 2012 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: · EuroPac International Value Fund - Class A · EuroPac International Bond Fund - Class A · EuroPac Hard Asset Fund - Class A · EP China Fund - Class A · EP Asia Small Companies Fund - Class A · EP Latin America Fund – Class A · EP Strategic US Equity Fund – Class A SEMI-ANNUAL REPORT April 30, 2012 www.europacificfunds.com Euro Pacific Funds · EuroPac International Value Fund - Class A · EuroPac International Bond Fund - Class A · EuroPac Hard Asset Fund - Class A · EP China Fund - Class A · EP Asia Small Companies Fund - Class A · EP Latin America Fund – Class A · EP Strategic US Equity Fund – Class A Each a series of the Investment Managers Series Trust Table of Contents Schedules of Investments 1 Statements of Assets and Liabilities 29 Statements of Operations 31 Statements of Changes in Net Assets 33 Financial Highlights 39 Notes to Financial Statements 45 Supplemental Information 57 Expense Example 62 This report and the financial statements contained herein are provided for the general information of the shareholders of the Euro Pacific Funds.This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective Prospectus. EuroPacific International Value Fund SCHEDULE OF INVESTMENTS As of April 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS– 90.3% AUSTRALIA– 9.5% BHP Billiton Ltd. $ CFS Retail Property Trust - REIT Newcrest Mining Ltd. Origin Energy Ltd. Woolworths Ltd. BRAZIL– 8.1% AES Tiete S.A. Cia Energetica de Minas Gerais - ADR Telefonica Brasil S.A. - ADR CANADA– 17.9% Agnico-Eagle Mines Ltd. Alamos Gold, Inc. ARC Resources Ltd. Barrick Gold Corp. Crescent Point Energy Corp. Ensign Energy Services, Inc. Goldcorp, Inc. Peyto Exploration & Development Corp. Potash Corp. of Saskatchewan, Inc. Precision Drilling Corp.* Yamana Gold, Inc. CHILE– 1.3% Aguas Andinas S.A. - A Shares CHINA– 1.0% China Shenhua Energy Co., Ltd. - H Shares* HONG KONG– 5.8% China Mobile Ltd. CLP Holdings Ltd. Esprit Holdings Ltd. Kingboard Laminates Holdings Ltd. Skyworth Digital Holdings Ltd. Texwinca Holdings Ltd. JAPAN– 6.5% Asahi Group Holdings Ltd. ITOCHU Corp. JGC Corp. 1 EuroPacific International Value Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (CONTINUED) JAPAN (CONTINUED) Nidec Corp. $ LUXEMBOURG– 0.2% APERAM Pacific Drilling S.A.* MALAYSIA– 0.1% Malayan Banking Bhd NETHERLANDS– 3.4% Royal Dutch Shell PLC - A Shares NEW ZEALAND– 1.1% Kiwi Income Property Trust - REIT NORWAY– 17.1% Atea ASA Fred Olsen Energy ASA Leroey Seafood Group ASA Marine Harvest ASA Morpol ASA* Nordic American Tankers Shipping Ltd. Norwegian Energy Co. AS* SpareBank 1 SR Bank ASA Statoil ASA STX OSV Holdings Ltd. Telenor ASA Yara International ASA SINGAPORE– 9.0% Ascendas Real Estate Investment Trust Golden Agri-Resources Ltd. Midas Holdings Ltd. Olam International Ltd. Sakari Resources Ltd. StarHub Ltd. Venture Corp. Ltd. SWITZERLAND– 3.6% Nestle S.A. Syngenta A.G. THAILAND– 5.7% Delta Electronics Thai PCL 2 EuroPacific International Value Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (CONTINUED) THAILAND (CONTINUED) Electricity Generating PCL $ Thai Beverage PCL Thai Tap Water Supply PCL TOTAL COMMON STOCKS (Cost $68,783,549) WARRANTS– 0.0% Kingboard Chemical Holdings Ltd. Exercise Price: $40, Expiration Date: October 31, 2012* 6 TOTAL WARRANTS (Cost $0) 6 Principal Amount SHORT-TERM INVESTMENTS– 8.8% $ UMB Money Market Fiduciary, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $6,875,563) TOTAL INVESTMENTS – 99.1% (Cost $75,659,112) Other Assets in Excess of Liabilities – 0.9% TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt. PCL – Public Company Limited. PLC – Public Limited Company. REIT – Real Estate Investment Trusts. * Non-income producing security. 1 The rate quoted is the annualized seven-day yield of the Fund at the period end. See accompanying Notes to Financial Statements. 3 EuroPacific International Value Fund SUMMARY OF INVESTMENTS As of April 30, 2012 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Energy 22.4% Consumer Staples 15.8% Materials 14.8% Utilities 9.3% Telecommunication Services 7.6% Industrials 6.4% Financials 6.3% Information Technology 5.3% Consumer Discretionary 2.4% Total Common Stocks 90.3% Warrants 0.0% Short-Term Investments 8.8% Total Investments 99.1% Other Assets in Excess of Liabilities 0.9% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 4 EuroPac International Bond Fund SCHEDULE OF INVESTMENTS As of April 30, 2012 (Unaudited) Principal Amount6 Value FIXED INCOME SECURITIES– 93.3% AUSTRALIA– 16.2% Australia Pacific Airports Melbourne Pty., Ltd. 7.000%, 8/25/2016 $ Bank of Queensland Ltd. 5.500%, 10/22/2012 CFS Retail Property Trust 5.075 %, 8/21/2014 5.750 %, 7/4/2016 Queensland Treasury Corp. 6.000%, 6/14/2021 Telstra Corp. Ltd. 6.250 %, 11/15/2013 6.250 %, 4/15/2015 Treasury Corp. of Victoria 6.250%, 10/15/2012 Western Australia Treasury Corp. 5.500%, 7/17/2012 CANADA– 5.7% Canadian Government Bond 1.500%, 12/1/2012 Export Development Canada 9.000 %, 8/1/2012 9.000 %, 4/19/2013 Province of Ontario Canada 1.509%, 10/5/20151 Shaw Communications, Inc. 6.100%, 11/16/20122 Sherritt International Corp. 7.750%, 10/15/20152 CHILE– 5.4% Bonos del Banco Central de Chile en Pesos 6.000 %, 6/1/2012 6.000 %, 3/1/2013 Sociedad Quimica y Minera de Chile S.A. 5.500%, 4/1/20142 CYPRUS– 0.8% Songa Offshore S.E. 13.130%, 11/17/20161, 2 5 EuroPac International Bond Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2012 (Unaudited) Principal Amount6 Value FIXED INCOME SECURITIES (CONTINUED) DENMARK– 2.4% Kommunekredit 3.375%, 2/10/2014 $ FINLAND– 6.4% Amer Sports OYJ 4.960%, 4/13/20161 Fortum OYJ 3.253%, 9/14/20151 Municipality Finance PLC 2.750%, 9/16/2013 Nordic Investment Bank 5.250%, 2/26/2014 Republic of Finland 2.250%, 1/27/20161 GERMANY– 1.3% Kreditanstalt fuer Wiederaufbau 10.000%, 5/15/2012 LUXEMBOURG– 2.3% European Investment Bank 7.750 %, 7/31/2012 5.000 %, 9/18/2013 MALAYSIA– 4.6% Malaysia Government Bond 3.718 %, 6/15/2012 3.434 %, 8/15/2014 Rantau Abang Capital Bhd 4.910%, 8/14/2013 NEW ZEALAND– 6.4% Fletcher Building Industries Ltd. 9.000%, 5/15/20143 Fletcher Building Ltd. 8.500%, 3/15/20153 Fonterra Cooperative Group Ltd. 4.660%, 11/29/20491, 2 New Zealand Government Bond 6.500%, 4/15/2013 6 EuroPac International Bond Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2012 (Unaudited) Principal Amount6 Value FIXED INCOME SECURITIES (CONTINUED) NEW ZEALAND (CONTINUED) Watercare Services Ltd. 5.740%, 2/16/2015 $ NORWAY– 14.8% Austevoll Seafood ASA 6.220%, 10/14/20131 City of Oslo Norway 4.650%, 11/10/2016 Drammen Kommune 5.020%, 2/7/2013 Eksportfinans ASA 2.375%, 6/26/2013 KLP Kommunekreditt AS 2.970%, 9/15/20151 Kommunalbanken AS 1.875 %, 5/8/2012 3.800 %, 9/28/2012 3.000 %, 3/26/2013 Morpol ASA 8.440%, 2/3/20141 Norway Government Bond 6.500%, 5/15/2013 Odfjell S.E. 7.380%, 12/4/20131 STX Europe AS 4.830%, 4/5/20131, 4 POLAND– 4.0% Poland Government Bond 5.010%, 1/25/20181 Poland Government International Bond 3.000%, 9/23/2014 SINGAPORE– 4.4% CapitaMall Trust 2.125%, 4/19/20143 Singapore Government Bond 3.750%, 9/1/2016 Singapore Press Holdings Ltd. 2.810%, 3/2/2015 7 EuroPac International Bond Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2012 (Unaudited) Principal Amount6 Value FIXED INCOME SECURITIES (CONTINUED) SOUTH KOREA– 1.4% Export-Import Bank of Korea 2.500%, 10/26/2012 $ SRI LANKA– 1.0% Sri Lanka Government Bonds 6.900%, 8/1/2012 SWEDEN– 10.6% Atlas Copco A.B. 4.600%, 5/25/2012 Kommuninvest I Sverige 1.750 %, 10/8/2012 2.750 %, 8/12/2015 4.000 %, 8/12/2017 Sweden Government Bond 5.500%, 10/8/2012 Tele2 A.B. 5.020%, 2/24/20171 TeliaSonera A.B. 3.634%, 7/20/20161 SWITZERLAND– 2.2% Aryzta A.G. 5.000%, 10/29/20491, 2 THAILAND– 3.4% Bank of Thailand 3.420 %, 8/18/2013 2.947 %, 2/15/20141 Thailand Government Bond 4.250%, 3/13/2013 TOTAL FIXED INCOME SECURITIES (Cost $78,372,191) SHORT-TERM INVESTMENTS– 3.6% UMB Money Market Fiduciary, 0.010%5 TOTAL SHORT-TERM INVESTMENTS (Cost $3,016,112) 8 EuroPac International Bond Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2012 (Unaudited) TOTAL INVESTMENTS – 96.9% (Cost $81,388,303) $ Other Assets in Excess of Liabilities – 3.1% TOTAL NET ASSETS – 100.0% $ PLC – Public Limited Company 1 Variable, floating or step rate security. 2 Callable. 3 Convertible security. 4 144A restricted security. 5 The rate quoted is the annualized seven-day yield of the Fund at the period end. 6 Local currency. See accompanying Notes to Financial Statements. 9 EuroPac International Bond Fund SUMMARY OF INVESTMENTS As of April 30, 2012 (Unaudited) Security Type/Sector Percent of Total Net Assets Fixed Income Securities Government 54.3% Financial 12.4% Communications 8.5% Industrial 5.1% Consumer, Non-cyclical 5.0% Utilities 3.9% Basic Materials 2.2% Consumer, Cyclical 1.0% Diversified 0.9% Total Fixed Income Securities 93.3% Short-Term Investments 3.6% Total Investments 96.9% Other Assets in Excess of Liabilities 3.1% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 10 EuroPacific Hard Asset Fund SCHEDULE OF INVESTMENTS As of April 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS– 92.9% AUSTRALIA– 4.5% Newcrest Mining Ltd. $ Santos Ltd. CANADA– 26.1% Agnico-Eagle Mines Ltd. Alamos Gold, Inc. Barrick Gold Corp. Canadian Oil Sands Ltd. Crescent Point Energy Corp. Endeavour Silver Corp.* Ensign Energy Services, Inc. Freehold Royalties Ltd. Goldcorp, Inc. Nexen, Inc. Pan American Silver Corp. Peyto Exploration & Development Corp. Potash Corp. of Saskatchewan, Inc. Precision Drilling Corp.* Silver Wheaton Corp. Silvercorp Metals, Inc. Yamana Gold, Inc. CHILE– 0.3% Sociedad Quimica y Minera de Chile S.A. - ADR CHINA– 5.6% China BlueChemical Ltd. - Class H* China Shenhua Energy Co., Ltd. - Class H* CNOOC Ltd. - ADR Yanzhou Coal Mining Co., Ltd. - Class H* GERMANY– 1.3% K+S A.G. INDONESIA– 1.8% Bumi Resources Tbk P.T. Harum Energy Tbk P.T. NORWAY– 16.2% Det Norske Oljeselskap ASA* Fred Olsen Energy ASA Leroey Seafood Group ASA Marine Harvest ASA 11 EuroPacific Hard Asset Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (CONTINUED) NORWAY (CONTINUED) Norwegian Energy Co. AS* $ Statoil ASA Yara International ASA SINGAPORE– 3.2% Golden Agri-Resources Ltd. Sakari Resources Ltd. SWITZERLAND– 24.2% Syngenta A.G. ZKB Gold - Class A - ETF* ZKB Silver - ETF* THAILAND– 3.0% PTT PCL UNITED STATES– 6.7% Chesapeake Energy Corp. Monsanto Co. Mosaic Co. Newmont Mining Corp. Southwestern Energy Co.* TOTAL COMMON STOCKS (Cost $20,640,182) Principal Amount SHORT-TERM INVESTMENTS– 7.0% $ UMB Money Market Fiduciary, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $1,439,504) TOTAL INVESTMENTS – 99.9% (Cost $22,079,686) Other Assets in Excess of Liabilities – 0.1% TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt ETF – Exchange-Traded Fund PCL – Public Company Limited * Non-income producing security. 1 The rate quoted is the annualized seven-day yield of the Fund at the period end. See accompanying Notes to Financial Statements. 12 EP Hard Asset Fund SUMMARY OF INVESTMENTS As of April 30, 2012 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Energy 36.5% Materials 25.5% Consumer Staples 7.3% Total Common Stocks 69.3% Investment Companies / ETFs 23.6% Short-Term Investments 7.0% Total Investments 99.9% Other Assets in Excess of Liabilities 0.1% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 13 EP China Fund SCHEDULE OF INVESTMENTS As of April 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS– 100.0% CONSUMER DISCRETIONARY– 20.5% Anta Sports Products Ltd. $ Giordano International Ltd. Golden Eagle Retail Group Ltd. GOME Electrical Appliances Holding Ltd. Great Wall Motor Co., Ltd. - ClassH* Home Inns & Hotels Management, Inc. - ADR* Intime Department Store Group Co., Ltd. New Oriental Education & Technology Group - ADR* Sa Sa International Holdings Ltd. Sands China Ltd. Stella International Holdings Ltd. Television Broadcasts Ltd. Trinity Ltd. Weifu High-Technology Group Co., Ltd. - Class B CONSUMER STAPLES– 9.1% Biostime International Holdings Ltd. China Mengniu Dairy Co., Ltd. NVC Lighting Holdings Ltd. Wumart Stores, Inc. - ClassH ENERGY– 15.1% CNOOC Ltd. Kunlun Energy Co., Ltd. PetroChina Co., Ltd. - ClassH Yanzhou Coal Mining Co., Ltd. - ClassH* FINANCIALS– 14.5% AIA Group Ltd. BOC Hong Kong Holdings Ltd. China Pacific Insurance Group Co., Ltd. - ClassH* China Vanke Co., Ltd. - Class B Link REIT Sun Hung Kai Properties Ltd. HEALTH CARE– 7.0% China Medical System Holdings Ltd. Lee's Pharmaceutical Holdings Ltd. Shandong Weigao Group Medical Polymer Co., Ltd. - ClassH 14 EP China Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (CONTINUED) HEALTH CARE (CONTINUED) 1 Sino Biopharmaceutical $ — WuXi PharmaTech Cayman, Inc. - ADR* INDUSTRIALS– 12.3% Airtac International Group China Yuchai International Ltd. Haitian International Holdings Ltd. Sany Heavy Equipment International Holdings Co., Ltd. Shanghai Electric Group Co., Ltd. - Class H* Zhuzhou CSR Times Electric Co., Ltd. - ClassH INFORMATION TECHNOLOGY– 3.8% AAC Technologies Holdings, Inc. Netease.com - ADR* MATERIALS– 4.8% China Forestry Holdings Co., Ltd.2 Fufeng Group Ltd. Yip's Chemical Holdings Ltd. Zhaojin Mining Industry Co., Ltd. - ClassH TELECOMMUNICATION SERVICES– 5.3% China Mobile Ltd. UTILITIES– 7.6% Cheung Kong Infrastructure Holdings Ltd. Guangdong Investment Ltd. TOTAL COMMON STOCKS (Cost $47,748,902) Principal Amount SHORT-TERM INVESTMENTS– 0.2% $ UMB Money Market Fiduciary, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $108,263) 15 EP China Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2012 (Unaudited) TOTAL INVESTMENTS – 100.2% (Cost $47,857,165) $ Liabilities in Excess of Other Assets – (0.2)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt REIT – Real Estate Investment Trusts * Non-income producing security. 1 The rate quoted is the annualized seven-day yield of the Fund at the period end. 2 Fair value under procedures established by the Board of Trustees, represents 1.24% of Net Assets. See accompanying Notes to Financial Statements. 16 EuroPac China Fund SUMMARY OF INVESTMENTS As of April 30, 2012 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks China 54.7% Hong Kong 40.2% Taiwan 1.9% Macau 1.7% Singapore 1.5% Total Common Stocks 100.0% Short-Term Investments 0.2% Total Investments 100.2% Liabilities in Excess of Other Assets (0.2)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 17 EP Asia Small Companies Fund SCHEDULE OF INVESTMENTS As of April 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS– 99.0% CAMBODIA– 3.1% NagaCorp Ltd. $ CHINA– 15.7% AAC Technologies Holdings, Inc. Biostime International Holdings Ltd. China Medical System Holdings Ltd. Daphne International Holdings Ltd. Haitian International Holdings Ltd. hiSoft Technology International Ltd. - ADR* Minth Group Ltd. SPT Energy Group, Inc.* WuXi PharmaTech Cayman, Inc. - ADR* HONG KONG– 4.0% Giordano International Ltd. SA S.A. International Holdings Ltd. Stella International Holdings Ltd. INDIA– 3.2% Emami Ltd. Pantaloon Retail India Ltd. Rallis India Ltd. INDONESIA– 27.7% Alam Sutera Realty Tbk P.T. Citra Marga Nusaphala Persada Tbk P.T. Energi Mega Persada Tbk P.T.* Harum Energy Tbk P.T. Hexindo Adiperkasa Tbk P.T. Holcim Indonesia Tbk P.T. Indomobil Sukses Internasional Tbk P.T.* Jasa Marga P.T. Lippo Karawaci Tbk P.T. Mayora Indah Tbk P.T. Media Nusantara Citra Tbk P.T. Mitra Adiperkasa Tbk P.T. MALAYSIA– 7.9% Dialog Group BHD Gamuda BHD KPJ Healthcare BHD Perisai Petroleum Teknologi BHD* 18 EP Asia Small Companies Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (CONTINUED) MALAYSIA (CONTINUED) SapuraCrest Petroleum BHD $ PHILIPPINES– 7.9% Alliance Global Group, Inc. DMCI Holdings, Inc. Energy Development Corp. Robinsons Land Corp. Security Bank Corp. SINGAPORE– 7.2% China Yuchai International Ltd. Mapletree Commercial Trust - REIT Parkway Life Real Estate Investment Trust - REIT Super Group Ltd. TAIWAN– 5.9% Airtac International Group 40 Pacific Hospital Supply Co., Ltd. Simplo Technology Co., Ltd. St. Shine Optical Co., Ltd. THAILAND– 16.4% Bangkok Dusit Medical Services PCL BEC World PCL Dynasty Ceramic PCL Home Product Center PCL Robinson Department Store PCL Siam Makro PCL Sino Thai Engineering & Construction PCL Thai Union Frozen Products PCL TOTAL COMMON STOCKS (Cost $23,839,990) RIGHTS– 0.1% Thai Union Frozen Products PCL* TOTAL RIGHTS (Cost $0) Principal Amount Value SHORT-TERM INVESTMENTS– 1.7% $ UMB Money Market Fiduciary, 0.01%1 $ TOTAL SHORT-TERM INVESTMENTS (Cost $482,630) 19 EP Asia Small Companies Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2012 (Unaudited) TOTAL INVESTMENTS – 100.8% (Cost $24,322,620) $ Liabilities in Excess of Other Assets – (0.8)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt. PCL – Public Company Limited. REIT – Real Estate Investment Trusts. * Non-income producing security. 1 The rate quoted is the annualized seven-day yield of the Fund at the period end. See accompanying Notes to Financial Statements. 20 EP Asia Small Companies Fund SUMMARY OF INVESTMENTS As of April 30, 2012 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Consumer Discretionary 28.0% Industrials 20.0% Consumer Staples 14.1% Financials 10.1% Energy 8.9% Health Care 6.8% Information Technology 6.1% Materials 2.6% Utilities 2.4% Total Common Stocks 99.0% Rights 0.1% Short-Term Investments 1.7% Total Investments 100.8% Liabilities in Excess of Other Assets (0.8)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 21 EP Latin America Fund SCHEDULE OF INVESTMENTS As of April 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS– 91.5% ARGENTINA– 1.5% Arcos Dorados Holdings, Inc. - A Shares $ BRAZIL– 67.6% Alpargatas SA Arezzo Industria e Comercio S.A. Banco do Estado do Rio Grande do Sul BR Properties SA* Brasil Brokers Participacoes SA CCR S.A. CETIP SA - Mercados Organizados Cia de Bebidas das Americas - ADR Cia Energetica de Minas Gerais - ADR Cia Hering EcoRodovias Infraestrutura e Logistica S.A. EDP - Energias do Brasil S.A. Estacio Participacoes S.A. Fleury S.A. Gafisa SA - ADR Itau Unibanco Holding SA - ADR Localiza Rent a Car S.A. Lojas Renner S.A. LPS Brasil Consultoria de Imoveis SA M Dias Branco S.A. Marcopolo S.A. Multiplan Empreendimentos Imobiliarios S.A. Odontoprev S.A. OGX Petroleo e Gas Participacoes SA* PDG Realty S.A. Empreendimentos e Participacoes* Petroleo Brasileiro S.A. - ADR Positivo Informatica SA Raia Drogasil S.A. Randon Participacoes S.A. Saraiva SA Livreiros Editores T4F Entretenimento SA Telefonica Brasil S.A. - ADR Tim Participacoes S.A. - ADR Totvs S.A. Vale S.A. - ADR CHILE– 5.9% Aguas Andinas S.A. - A Shares Empresa Nacional de Electricidad S.A. - ADR ENTEL Chile S.A. SACI Falabella 22 EP Latin America Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (CONTINUED) CHILE (CONTINUED) Sonda S.A. $ COLOMBIA– 4.3% Ecopetrol S.A. - ADR Pacific Rubiales Energy Corp. LUXEMBOURG– 1.8% Tenaris SA - ADR MEXICO– 8.7% America Movil S.A.B. de C.V. - ADR Desarrolladora Homex SAB de CV - ADR* Fomento Economico Mexicano S.A.B. de C.V. - ADR Genomma Lab Internacional SAB de CV - B Shares* Grupo Aeroportuario del Sureste S.A.B. de C.V. - ADR PERU– 1.7% Cia de Minas Buenaventura S.A. - ADR TOTAL COMMON STOCKS (Cost $9,345,012) Principal Amount SHORT-TERM INVESTMENTS– 6.6% $ UMB Money Market Fiduciary, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $653,452) TOTAL INVESTMENTS – 98.1% (Cost $9,998,464) Other Assets in Excess of Liabilities – 1.9% TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt. BR – Brazil. * Non-income producing security. 1 The rate quoted is the annualized seven-day yield of the Fund at the period end. See accompanying Notes to Financial Statements. 23 EP Latin America Fund SUMMARY OF INVESTMENTS As of April 30, 2012 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Consumer Discretionary 23.9% Energy 12.1% Consumer Staples 10.5% Financials 9.0% Telecommunication Services 7.6% Industrials 7.5% Utilities 7.1% Materials 6.9% Health Care 3.7% Information Technology 3.2% Total Common Stocks 91.5% Short-Term Investments 6.6% Total Investments 98.1% Other Assets in Excess of Liabilities 1.9% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 24 EuroPac Strategic US Equity Fund SCHEDULE OF INVESTMENTS As of April 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS– 50.0% CONSUMER DISCRETIONARY– 5.9% Mattel, Inc. $ McDonald's Corp. 83 Wynn Resorts Ltd. Yum! Brands, Inc. CONSUMER STAPLES– 11.5% Archer-Daniels-Midland Co. Coca-Cola Co. H.J. Heinz Co. Kraft Foods, Inc. - Class A Philip Morris International, Inc. Procter & Gamble Co. ENERGY– 1.6% Exxon Mobil Corp. National Oilwell Varco, Inc. HEALTH CARE– 5.6% Baxter International, Inc. Johnson & Johnson Medtronic, Inc. Merck & Co., Inc. Stryker Corp. INDUSTRIALS– 1.3% Deere & Co. Raytheon Co. INFORMATION TECHNOLOGY– 11.8% Accenture PLC - Class A Activision Blizzard, Inc. 60 Apple, Inc.* Broadcom Corp. - Class A* EMC Corp.* 51 Google, Inc. - Class A* 55 International Business Machines Corp. Microsoft Corp. NetApp, Inc.* 25 EuroPac Strategic US Equity Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (CONTINUED) INFORMATION TECHNOLOGY (CONTINUED) QUALCOMM, Inc. $ Symantec Corp.* MATERIALS– 8.6% Allied Nevada Gold Corp.* Barrick Gold Corp. EI du Pont de Nemours & Co. Goldcorp, Inc. Newmont Mining Corp. Yamana Gold, Inc. TELECOMMUNICATION SERVICES– 3.7% AT&T, Inc. CenturyLink, Inc. Telefonica Brasil S.A. - ADR TOTAL COMMON STOCKS (Cost $959,422) EXCHANGE TRADED FUNDS– 29.6% Technology Select Sector SPDR Fund Utilities Select Sector SPDR Fund TOTAL EXCHANGE TRADED FUNDS (Cost $552,699) Principal Amount SHORT-TERM INVESTMENTS– 24.0% $ UMB Money Market Fiduciary, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $452,730) TOTAL INVESTMENTS – 103.6% (Cost $1,964,851) Liabilities in Excess of Other Assets – (3.6)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt PLC – Public Limited Company * Non-income producing security. 1 The rate quoted is the annualized seven-day yield of the Fund at the period end. See accompanying Notes to Financial Statements. 26 EuroPac Strategic US Equity Fund SUMMARY OF INVESTMENTS As of April 30, 2012 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Information Technology 11.8% Consumer Staples 11.5% Materials 8.6% Consumer Discretionary 5.9% Health Care 5.6% Telecommunication Services 3.7% Energy 1.6% Industrials 1.3% Total Common Stocks 50.0% Exchange Traded Funds 29.6% Short-Term Investments 24.0% Total Investments 103.6% Liabilities in Excess of Other Assets (3.6)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 27 STATEMENT OF ASSETS AND LIABILITIES As of April 30, 2012 (Unaudited) EuroPac International EuroPac International EuroPac Hard Value Fund Bond Fund Asset Fund Assets: Investments in securities, at value (cost $75,659,112, $81,388,303 and $22,079,686, respectively) $ $ $ Foreign currency, at value (cost $0, $1,575,563 and $0, respectively) - - Receivables: Investment securities sold - - Fund shares sold Dividends and interest Due from Advisor - - - Offering costs - - Due from Custodian - - - Prepaid expenses Total assets Liabilities: Payables: Investment securities purchased - - - Fund shares redeemed Advisory fees Distribution fees (Note 6) Fund accounting fees Custody fees Administration fees Transfer agent fees Chief Compliance Officer fees Trustees fees Offering costs - - - Accrued other expenses Total liabilities Net Assets $ $ $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ $ $ Accumulated net investment income (loss) ) ) Accumulated net realized gain (loss) on investments and foreign currency transactions ) Net unrealized appreciation (depreciation) on: Investments ) ) Foreign currency translations ) ) Net Assets $ $ $ Maximum Offering Price per Share: Class A Shares: Net assets applicable to shares outstanding $ $ $ Shares of beneficial interest issued and outstanding Net asset value per share $ $ $ Maximum sales charge (4.50% of offering price) Maximum offering price to public $ $ $ See accompanying Notes to Financial Statements. 28 STATEMENT OF ASSETS AND LIABILITIES As of April 30, 2012 (Unaudited) EP China EP Asia Small EP Latin EP Strategic US Fund Companies Fund America Fund Equity Fund Assets: Investments in securities, at value (cost $47,857,165, $24,322,620, $9,998,464, and 1,964,851,respectively) $ Foreign currency, at value (cost $0, $0, $0, and and $0, respectively) - Receivables: Investment securities sold - - Fund shares sold Dividends and interest Due from Advisor - - Offering costs - - - Due from Custodian - - - Prepaid expenses Total assets Liabilities: Payables: Investment securities purchased - - Fund shares redeemed - - Advisory fees - - Distribution fees (Note 6) Fund accounting fees Custody fees Administration fees Transfer agent fees Chief Compliance Officer fees Trustees fees Offering costs - - - Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment income (loss) Accumulated net realized gain (loss) on investments and foreign currency transactions ) ) Net unrealized appreciation (depreciation) on: Investments ) ) ) Foreign currency translations 2 ) ) - Net Assets $ Maximum Offering Price per Share: Class A Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Net asset value per share $ Maximum sales charge (4.50% of offering price) Maximum offering price to public $ See accompanying Notes to Financial Statements. 29 STATEMENT OF OPERATIONS For the Six Months Ended April 30, 2012 (Unaudited) EuroPac International EuroPac International EuroPac Hard Value Fund Bond Fund Asset Fund Investment Income: Dividends (net of foreign withholding taxes of $127,629, $0 and $14,991, respectively) $ $ - $ Interest (net of foreign withholding taxes of $0, $54,252 and $0, respectively) 52 Total investment income Expenses: Advisory fees Distribution fees (Note 6) Administration fees Fund accounting fees Transfer agent fees Registration fees Custody fees Shareholder reporting fees Audit fees Legal fees Miscellaneous expenses Trustees fees and expenses Chief Compliance Officer fees Insurance fees Offering costs - Total expenses Advisory fee waived ) ) ) Other expenses waived - - - Net expenses Net investment income (loss) ) Realized and Unrealized Gain (Loss) from Investments Net realized gain (loss) on: Investments ) Foreign currency transactions ) ) Net realized gain (loss) on investments and foreign currency transactions ) Net change in unrealized appreciation/depreciation on: Investments ) ) Foreign currency translations ) ) Net change unrealized appreciation/depreciation on investments and foreign currency translations ) ) Net realized and unrealized gain (loss) on investments ) ) Net Increase (Decrease) in Net Assets from Operations $ $ $ ) 1 The EP Strategic US Equity Fund commenced operations on March 1, 2012. See accompanying Notes to Financial Statements. 30 STATEMENT OF OPERATIONS For the Six Months Ended April 30, 2012 (Unaudited) EP China EP Asia Small EP Latin EP Strategic US Fund Companies Fund America Fund Equity Fund1 Investment Income: Dividends (net of foreign withholding taxes of $0, $11,118, $4,808 and $13, respectively) $ Interest (net of foreign withholding taxes of $0, $0, $0 and $0, respectively) 84 52 64 6 Total investment income Expenses: Advisory fees Distribution fees (Note 6) Administration fees Fund accounting fees Transfer agent fees Registration fees Custody fees Shareholder reporting fees Audit fees Legal fees Miscellaneous expenses Trustees fees and expenses Chief Compliance Officer fees Insurance Fees 84 Offering costs - Total expenses Advisory fee waived ) Other expenses waived - - ) ) Net expenses Net investment income ) ) Realized and Unrealized Gain (Loss) from Investments Net realized gain (loss) on: Investments ) ) Foreign currency transactions ) ) ) - Net realized gain (loss) on investments and foreign currency transactions ) ) Net change in unrealized appreciation/depreciation on: Investments ) ) Foreign currency translations ) ) ) - Net change in unrealized appreciation/depreciation on investments and foreign currency translations ) ) Net realized and unrealized gain (loss) on investments ) ) Net Increase (Decrease) in Net Assets from Operations $ $ $ ) $ ) 1 The EP Strategic US Equity Fund commenced operations on March 1, 2012. See accompanying Notes to Financial Statements. 31 STATEMENTS OF CHANGES IN NET ASSETS EuroPac International Value Fund For the Six Months Ended For the April 30, 2012 Year Ended (Unaudited) October 31, 2011 Increase (Decrease) in Net Assets From: Operations: Net investment income $ $ Net realized loss on investments and foreign currency transactions ) ) Net change in unrealized appreciation/depreciation on investments, and foreign currency translations ) Net increase (decrease) in net assets resulting from operations ) Distributions to Shareholders: From net investment income ) ) From net realized gain - - Total distributions ) ) Capital Transactions: Net proceeds from shares sold Reinvestment of distributions Cost of shares redeemed1 ) ) Net increase (decrease) in net assets from capital transactions ) Total increase in net assets Net Assets: Beginning of period End of period $ $ Accumulated net investment income $ $ Capital Share Transactions: Shares sold Shares reinvested Shares redeemed ) ) Net increase (decrease) in capital share transactions ) 1 Net of redemption fees of $14 and $3,592, respectively. See accompanying Notes to Financial Statements. 32 STATEMENTS OF CHANGES IN NET ASSETS EuroPac International Bond Fund For the Six For the Period Months Ended November 15, April 30, 2012 2010* to (Unaudited) October31, 2011 Increase (Decrease) in Net Assets From: Operations: Net investment income $ $ Net realized gain on investments and foreign currency transactions Net change in unrealized appreciation/depreciation on investments, and foreign currency translations ) Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income ) ) From net realized gain - - Total distributions ) ) Capital Transactions: Net proceeds from shares sold Reinvestment of distributions Cost of shares redeemed1 ) ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ $ Accumulated net investment income (loss) $ ) $ Capital Share Transactions: Shares sold Shares reinvested Shares redeemed ) ) Net increase in capital share transactions * Commencement of operations. 1 Net of redemption fees of $8,511 and $2,529, respectively. See accompanying Notes to Financial Statements. 33 STATEMENTS OF CHANGES IN NET ASSETS EuroPac Hard Asset Fund For the Six Months Ended For the Period April 30, 2012 June 30, 2011* to (Unaudited) October 31, 2011 Increase (Decrease) in Net Assets From: Operations: Net investment loss $ ) $ ) Net realized gain (loss) on investments and foreign currency transactions ) Net change in unrealized appreciation/depreciation on investments, and foreign currency translations ) ) Net decrease in net assets resulting from operations ) ) Distributions to Shareholders: From net investment income ) - From net realized gain - - Total distributions ) - Capital Transactions: Net proceeds from shares sold Reinvestment of distributions - Cost of shares redeemed1 ) ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ $ Accumulated net investment loss $ ) $ ) Capital Share Transactions: Shares sold Shares reinvested - Shares redeemed ) ) Net increase in capital share transactions * Commencement of operations. 1 Net of redemption fees of $2,238 and $2,278, respectively. See accompanying Notes to Financial Statements. 34 STATEMENTS OF CHANGES IN NET ASSETS EP China Fund For the Six For the Months Ended Period July 1, For the April 30, 2012 2011to October Year Ended (Unaudited) 31, 2011** June 30, 2011 Increase (Decrease) in Net Assets From: Operations: Net investment income (loss) $ $ $ Net realized gain (loss) on investments and foreign currency transactions Net change in unrealized appreciation/depreciation on investments, and foreign currency translations Net increase (decrease) in net assets resulting from operations Distributions to Shareholders: From net investment income - From net realized gain - Total Distributions - Capital Transactions: Net proceeds from shares sold Reinvestment of distributions - Cost of shares redeemed1 Net increase (decrease) in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period End of period $ $ $ Accumulated net investment income (loss) $ $ $ Capital Share Transactions: Shares sold Shares reinvested - Shares redeemed Net increase (decrease) in capital share transactions ** Fiscal year changed to October 31, effective July 1, 2011. 1 Net of redemption fees of $109, $243 and $277, respectively. See accompanying Notes to Financial Statements. 35 STATEMENTS OF CHANGES IN NET ASSETS EP Asia Small Companies Fund For the Six For the Period Months Ended December 1, April 30, 2012 2010* to (Unaudited) October31, 2011 Increase (Decrease) in Net Assets From: Operations: Net investment income (loss) $ ) $ Net realized loss on investments and foreign currency transactions ) ) Net change in unrealized appreciation/depreciation on investments, and foreign currency translations ) Net increase (decrease) in net assets resulting from operations ) Distributions to Shareholders: From net investment income ) - From net realized gain - - Total Distributions ) - Capital Transactions: Net proceeds from shares sold Reinvestment of distributions - Cost of shares redeemed1 ) ) Net increase (decrease) in net assets from capital transactions ) Total increase in net assets Net Assets: Beginning of period - End of period $ $ Accumulated net investment income (loss) $ ) $ Capital Share Transactions: Shares sold Shares reinvested - Shares redeemed ) ) Net increase (decrease) in capital share transactions ) * Commencement of operations. 1 Net of redemption fees of $101 and $77, respectively. See accompanying Notes to Financial Statements. 36 STATEMENTS OF CHANGES IN NET ASSETS EP Latin EP Strategic US America Fund Equity Fund For the Period For the Period November 1, 2011* March 1, 2012* to April 30, 2012 to April 30, 2012 (Unaudited) (Unaudited) Increase (Decrease) in Net Assets From: Operations: Net investment income $ $ Net realized gain on investments and foreign currency transactions Net change in unrealized appreciation/depreciation on investments, and foreign currency translations Net decrease in net assets resulting from operations Distributions to Shareholders: From net investment income - From net realized gain - - Total Distributions - Capital Transactions: Net proceeds from shares sold Reinvestment of distributions - Cost of shares redeemed1 - Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - - End of period $ $ Accumulated net investment income (decrease) $ $ Capital Share Transactions: Shares sold Shares reinvested - Shares redeemed - Net increase in capital share transactions * Commencement of operations. 1 Net of redemption fees of $1,266 and $0, respectively. See accompanying Notes to Financial Statements. 37 FINANCIAL HIGHLIGHTS Per share operating performance. For a capital share outstanding throughout each period. EuroPac International Value Fund For the Six Months Ended For the Year For the period April 30, 2012 Ended April 7, 2010* to (Unaudited) October 1, 2011 October 31, 2010 Net asset value, beginning of period $ $ $ Income from Investment Operations: Net investment income 1 1 1 Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less Distributions: From net investment income ) ) ) From net realized gain - - - Total distributions ) ) ) Redemption fee proceeds - 2 - 2 - 2 Net asset value, end of period $ $ $ Total return % )% 3 % Ratios and Supplemental Data: Net assets, end of period (in thousands) $ $ $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed %
